Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inkpen et al. (WO 2013/102266) in view of Inkpen et al. (US 5,394,340).
Inkpen ‘266 discloses an electric field sensor (abstract) comprising an insulating substrate 206 (par. 17), plurality of electrodes  208 disposed on substrate 206 (par. 18), an insulator 216 disposed over the electrodes (par. 20), a plurality of vias 210 connected to electrodes 208 extending through substrate at right angles (par. 19), except for particularly stating that a ground ring is disposed around the plurality of electrodes to attenuate sensitivity of sensor to fields outside of ground ring.
Inkpen ‘340 discloses desirability of providing a ground ring 26 outside an arrangement of electrodes in a surface substance measuring system (abstract, Col. 8, lines 21-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a ground ring outside of an array of electrodes as suggested by Inkpen ‘340 in conjunction with an ice detection device for surfaces as disclosed by Inkpen ‘266, in order to provide grounding for the electrical system to provide sufficient safety.  An outer ground ring would have attenuated sensitivity of surrounded sensor to electric fields outside of the ring.
Regarding claim 2, Inkpen ‘340 shows use of separate interleaved electrode arrays (Fig. 9b).
Regarding claim 3, Inkpen ‘340 shows use of separate vias 22 for connecting to separate electrodes (Fig. 5).
Regarding claim 4, since Inkpen ’266 teaches that electric field sensor is used to detect ice accumulation on aircraft surface (abstract), and that it is desired to detect icing on critical aircraft surfaces (par. 3), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place sensor near aircraft engine surface, since this is a well-known critical aircraft surface that would need to be monitored for ice accumulation in order to maintain proper engine operation during flight.
Regarding claim 5, since Inkpen ‘266 teaches desirability to place electric field sensor at critical aircraft surfaces, choosing to make the sensor as aerodynamic as possible would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, in order to provide smooth airflow over aircraft surfaces to decrease drag and maximize aerodynamic efficiency.
2.	Claim(s) 6-7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Inkpen ‘266 in view of Inkpen ‘340 and Wen et al. (US 2015/0344138).
Inkpen ‘266 and Inkpen ‘340 disclose an electric field sensor as set forth above with regard to claims 1,4,5, except for particularly stating that an electric field sensor insulator is thermally matched to a surface of an aircraft.
Wen teaches desirability of thermally matching a deicing heater (par. 103) with insulating layer (pars. 12,13) to an aircraft surface (par. 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide thermal matching of materials as suggested by Wen in conjunction with materials at an aircraft surface, to provide for better adhesion and structural compatibility.
Regarding claim 7, using sensor at engine surface would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, since this is a well-known critical aircraft surface that would be in need of icing protection.
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,940,952. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently filed claims are broader in scope than the patented claims.

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rutherford and Wang disclose aircraft deicing systems.
5.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689